DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 Response to Arguments
In view of the amendments filed on 11/23/2021, the 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph rejections, cited in the office action of 8/26/2021, are moot.
Applicant’s arguments with respect to claim(s) 1, 6, and 8 have been considered, but are moot in view of the new grounds of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  a grammatical error in the phrase “in a whole of member portion” in lines 8-9.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui et al. (US Pub. No. 2009/0125095; hereinafter Bui).
	Bui discloses the following regarding claim 1: a stent graft having a ductal shape, the stent graft comprising: a framework portion (140 and/or 140”) expandable and contractable along a radial direction of the stent graft (Figs. 2-5, 9-10, 17; para. 0042); and a membrane portion (graft at element 110 and/or 110b) provided along the framework portion (Figs. 2-5, 9-10, 17), wherein the membrane portion has a plurality of folds (Figs. 2-5, 9-10, 17; paras. 0043-0045) that each formed by folding the membrane portion in the radial direction and each extended in the circumferential direction of the stent graft (Figs. 2-5, 9-10, 17; paras. 0043-0045), wherein the plurality of folds is regularly arranged in a whole of membrane portion along the axial direction of the stent graft (Figs. 2-5, 9-10, 17; paras. 0041, 0045-0048), wherein the membrane portion is stretchable in the axial direction by deformation from the folds when the stent graft bends (Figs. 2-5, 9-10, 17; paras. 0037-0039, 0042), wherein the framework portion is held on the membrane portion in a state where the framework portion is movable relative to the membrane portion at least in the axial direction of the framework portion when the stent graft bends (para. 0042).
Bui discloses the following regarding claim 6: the stent graft according to claim 1, wherein the framework portion has a spiral shape (Fig. 17; paras. 0054-0055) turning around an axis of the stent graft while being folded in a zigzag pattern (Fig. 17; paras. 0054-0055), or a spiral shape turning around the axis of the stent graft while a curved or bent unitPage 2 of 6 WBD (US) 53582929v1Appl. No.: 16/646,922Amdt. Dated: November 23, 2021Reply to Office Action dated August 26, 2021shape is repeated (Fig. 17; paras. 0054-0055).
Bui discloses the following regarding claim 8: the stent graft according to claim 1, wherein the framework portion has a spiral shape turning around an axis of the stent graft while 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774